IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Lawrence Madison,                     :
                       Petitioner     :
                                      :
           v.                         :   No. 820 C.D. 2018
                                      :
Pennsylvania Board of Probation       :
and Parole,                           :
                        Respondent    :


PER CURIAM

                                    ORDER

                 AND NOW, this 5th day of June, 2019, it is ordered that the

above-captioned opinion filed on March 27, 2019, shall be designated OPINION,

rather than MEMORANDUM OPINION, and it shall be reported.